1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BRENDA LOUISE SOLDANI,           )                   Case No.: 1:19-cv-00040 –JLT
                                      )
12            Plaintiff,              )                   ORDER DIRECTING THE CLERK OF COURT TO
                                      )                   ASSIGN A DISTRICT JUDGE TO THE ACION
13       v.                           )
                                      )                   FINDINGS AND RECOMMENDATIONS
14   COMMISSIONER OF SOCIAL SECURITY, )                   DENYING PLAINTIFF’S MOTIONS TO
                                      )                   PROCEED IN FORMA PAUPERIS
15            Defendant.              )                   (Doc. 2, 4)
                                      )
16                                    )
17           Plaintiff Brenda Louise Soldani seek to proceed in forma pauperis in this action for judicial
18   review of the decision to deny her application for Social Security benefits. (Doc. 2, 4) Pursuant to
19   federal statute, a filing fee is required to commence a civil action in federal district court. 28 U.S.C. §
20   1914(a). However, the Court may authorize an action to proceed without prepayment of fees “by a
21   person who submits an affidavit that includes a statement of all assets such person . . . possesses [and]
22   that the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1).
23           To satisfy the requirements of 28 U.S.C. §1915, applicants must demonstrate that because of
24   poverty, they cannot meet court costs and still provide themselves, and any dependents, with the
25   necessities of life. Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 (11th Cir. 2004) (affidavit is
26   sufficient if it represents that the litigant is “unable to pay for the court fees and costs, and to provide
27   necessities for himself and his dependents”) (citing Adkins v. E. I. Du Pont de Nemours & Co., 335
28   U.S. 331, 339-40 (1948)).

                                                           1
1           In the affidavit filed January 8, 2019, Plaintiff reported that her husband’s income is $4,500 per

2    month and did not identify any household expenses. (Doc. 2 at 2) In addition, Plaintiff indicated their

3    savings account currently has $3,000. (Id.) Because the information provided did not support the

4    conclusion that Plaintiff satisfied the requirements of 28 U.S.C. § 1915, the Court ordered Plaintiff to

5    show cause in writing why the request to proceed in forma pauperis should not be denied. (Doc. 3)

6           In response, Plaintiff filed a second application to proceed in forma pauperis on January 29,

7    2019. (Doc. 4) In the second application, Plaintiff reported that her spouse’s monthly income is

8    $6,830.00, and that he receives an average of $2,000.00 in gifts each month over the past year. (Id. at

9    1) She asserts they pay $3,819.08 per month in expenses related to home payment, utilities, home

10   maintenance, food, clothing, laundry, medical expenses, transportation, and insurance. (See id. at 4)

11   Plaintiff also reports making credit card payments in the amount of $1,700 per month. (Id. at 4, 5)

12   Further, she reports spending $441.00 per month on “[r]ecreation, entertainment, newspapers,

13   magazines, etc.” (Id. at 4) In total, Plaintiff identifies $5,960.08 in monthly expenses. Thus, the

14   reported income—excluding gifts—exceeds the expenses by more than $800. Further, Plaintiff

15   indicated the checking account has $600.00; savings account has $2,000.00; and a trust account “for

16   medical expenses” has $3,000.00 (Id. at 1, 6)

17          Given the reported monthly income— as well as the amount currently in checking and savings

18   accounts—the Court finds Plaintiff fails to demonstrate she is unable to pay the filing fee due to

19   poverty. Requiring Plaintiff to pay the Court filing fees would not impair her ability to obtain the

20   necessities of life. See Adkins, 335 U.S. at 339.

21                                                       ORDER

22          Good cause appearing, the Clerk of Court is DIRECTED to assign a United States District

23   Judge to this action.

24                                FINDINGS AND RECOMMENDATIONS

25           Based upon the foregoing, the Court RECOMMENDS:

26          1.      Plaintiff’s motion to proceed in forma pauperis be DENIED; and

27          2.      Plaintiff be directed to pay the filing fee within ten days of any order adopting these

28                  recommendations.

                                                           2
1           These Findings and Recommendations are submitted to the United States District Judge

2    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

3    Rules of Practice for the United States District Court, Eastern District of California. Within 14 days

4    after being served with these Findings and Recommendations, Plaintiffs may file written objections

5    with the Court. Such a document should be captioned “Objections to Magistrate Judge's Findings and

6    Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

7    waive the right to appeal the District Court's order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

8    Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

9
10   IT IS SO ORDERED.

11      Dated:     January 31, 2019                            /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         3
